Citation Nr: 1703950	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  13-02 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from May 1965 to May 1968.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision by the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that the record before the Board is not complete, which forecloses appellate review at this time.  Specifically, September 2004 and October 2009 VA treatment records refer to audiometric readings, done those same months, which do not appear in the record.  Additionally, a September 2009 VA treatment record indicates that an audiometric examination was conducted in July 2007; that evaluation likewise does not appear in the record, nor is it clear whether the evaluation was conducted by VA or a private audiologist.  As the record contains conflicting evidence as to the onset of the claimed disabilities (compare, e.g., September 2004 VA treatment record (noting tinnitus onset in March 2004) with January 2013 substantive appeal (tinnitus onset during active service)), records potentially bearing on the chronicity of the Veteran's hearing loss and tinnitus disabilities are critical to the resolution of these claims; notably, records of VA treatment are constructively of record.  Remand is required to ensure that the evidentiary record is complete.  

Furthermore, a July 2009 VA treatment record notes the Veteran's report that he is receiving payments from the Social Security Administration (SSA).  It is not clear from the record whether he is receiving payments based on disability or age.  As the "duty to assist" extends to obtaining federal records, to explicitly include SSA disability records, where they may be relevant to the issue under consideration, remand is necessary to determine whether the Veteran applied for SSA disability benefits and, if so, acquire those records for association with the claims file.  See 38 C.F.R. § 3.159(c)(2).

In addition, the Veteran has asserted that he should be afforded the combat presumption as set forth in 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  (See February 2013 VA Form 646).  The Veteran's personnel records indicate that his military occupational specialty (MOS) was "auto mechanic" and that he did not receive any combat-related awards.  While he was granted service connection for PTSD, and he clearly served in a combat zone, it appears that the stressors underlying such diagnosis were not related to the Veteran's participation in combat activities.  However, the Veteran's DD Form 214 (cited in the rating decision on appeal) is not associated with the file.  On remand, the AOJ should associate the Veteran's DD Form 214 with the record and prepare a formal finding as to the nature and extent of the reported combat experience.

Finally, the Veteran asserts, through his representative, that the March 2010 VA examination was inadequate because, inter alia, it did not address discrepancies between the October 2009 VA audiological testing (as summarized in a treatment record) and testing conducted for the March 2010 VA examination with respect to whether the Veteran has a hearing loss disability (for VA purposes) in the left ear.  The Board is not making a finding as to the adequacy of the March 2010 VA examination at this time.  However, as the development discussed above is likely to yield additional, pertinent evidence, remand for an examination based on the expanded record is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Associate the Veteran's DD Form 214 with his claims file and make a formal finding for the record as to the nature and extent of the Veteran's combat service and which claimed disabilities are entitled to consideration under the relaxed evidentiary standards afforded by 38 U.S.C.A. § 1154(b) (outlining the evidence that supports the determination).  Any records necessary to the decision should be obtained and associated with the record.

2.  Obtain for the record all records of VA evaluations and treatment the Veteran has received for hearing loss and tinnitus (that are not already associated with the claims file), to specifically include any results of audiometric examination conducted in September 2004, July 2007, and October 2009.  Also, ask him to provide releases for VA to obtain records of any pertinent private treatment.  Obtain complete records from the providers identified.  If any records sought are unavailable, the Veteran should be so notified.  If he authorizes release of records, but the provider in question does not respond to the AOJ's request, he should be advised that ultimately it is his responsibility to ensure that private records are received.

3.  Take appropriate action to request all decisions and records, including medical records, associated with any claim for SSA disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

4.  Then, arrange for a VA audiology examination (with audiometric studies) of the Veteran to determine the nature and likely cause of his current hearing loss and tinnitus.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

(a) If combat experience is confirmed (following the development ordered above), is there clear and convincing evidence that the Veteran does not have hearing loss or tinnitus due to any combat experiences during service?

(b) If combat experience is not confirmed, or the Veteran's hearing loss and tinnitus are not due to combat experiences, is it at least as likely as not (defined as a 50% or greater probability) that the Veteran has hearing loss or tinnitus that are otherwise related to his active service in any way? 

In responding, the examiner should comment on the significance of audiological evaluations at entry to and separation from active service (noting any necessary conversions from ASA to ISO units), as well as any the significance of any changes in hearing acuity (as shown by puretone thresholds and word recognition scores) on current and prior postservice audiological examinations.  

The examiner should also specifically comment on the significance of the October 2009 VA treatment record (noting 84% speech recognition in the left ear)and the September 2004 VA treatment record (attributing tinnitus onset to use of medication initiated in March2004) in light of the other lay and audiometric evidence of record.  

The examiner must explain the rationale and reasoning for all opinions and conclusions, citing to supporting factual data and medical literature, as appropriate.  (If the requested opinion cannot be provided without resort to speculation, the examiner must explain why that is so and note what, if any, additional evidence would permit such an opinion to be made.)

5.  The AOJ should then review the record and readjudicate the claims.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




